In an action to recover dámages for false imprisonment, the defendant appeals from a judgment of the Supreme Court, Queens County (Bambrick, J.), entered December 4, 1985, which, upon jury verdicts after a bifurcated trial, is in favor of the plaintiff and against it in the principal sum of $63,700.
*325Ordered that the judgment is reversed, on the facts and in the exercise of discretion, without costs or disbursements, and a new trial is granted on the issue of damages only, unless within 20 days after service upon the plaintiff of a copy of this decision and order with notice of entry, the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Queens County, a stipulation consenting to reduce the verdict in his favor as to damages to the principal sum of $11,200 and to entry of an amended judgment accordingly; in the event the plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed, with costs to the plaintiff; the findings of fact as to liability are affirmed.
Upon a review of the facts we conclude that there is proof in the record to support the jury’s finding of false imprisonment against the defendant. Given the brief duration of the plaintiff’s imprisonment and the lack of any substantial mental or physical injury, the verdict of $62,500 in general compensatory damages was excessive to the extent indicated herein (see, Woodard v City of Albany, 81 AD2d 947). However, we find no reason to upset the award of $1,200 in medical expenses. Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.